Citation Nr: 1630150	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-34 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for Dupuytren's contracture of the right hand (right hand disability).

3.  Entitlement to a certificate of eligibility for specially adapted hosing.

2.  Entitlement to a certificate of eligibility for a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to September 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia and an October 2011 rating decision of the RO in St. Paul, Minnesota.

The Veteran submitted additional evidence, which was subsequent to the statement of the case in December 2013.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal in these matters.  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDINGS OF FACT

1.  From October 27, 2010, the Veteran's right hand disability has been manifested by moderate incomplete paralysis of the ulnar nerve with pain and numbness.

2.  The Veteran does not have permanent and total disability due to the loss or loss of use of one or both lower extremities such as to preclude locomotion, blindness in both eyes, the loss or loss of use of one or both upper extremities, or full thickness or subdermal burns.

3.  The Veteran does not have permanent and total disability due to the loss or loss of use of both hands, blindness, burns, or the residuals of an inhalation injury.


CONCLUSIONS OF LAW

1.  From October 27, 2010, the criteria for a rating of 20 percent, but no higher, for right hand disability hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8516 (2015).

2.  The criteria to establish basic eligibility for assistance in acquiring specially adapted housing have not been met.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809 (2015).

3.  The criteria to establish basic eligibility for assistance in acquiring a special home adaptation grant have not been met.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Standard July 2010 and October 2010 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examination in November 2010.  The examination is sufficient evidence for deciding the right hand claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  Moreover, another VA examination is not necessary as the Veteran submitted a sufficient Disability Benefits Questionnaire (DBQ) in August 2012 that also assesses the right hand.  Thus, VA's duty to assist has been met.

II. Analysis

Right Hand Increased Rating

The Veteran asserts that his service-connected right hand disability warrants a rating in excess of 10 percent.  The Veteran's right hand is his minor hand as his dominant hand is his left.  See August 2012 DBQ.  The appeal period before the Board begins on October 27, 2010, the date VA received the claims for increased ratings, plus the one-year look-back period if an increase became factually ascertainable.  38 C.F.R. § 3.400(o)(2) (2015); Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran's service-connected right hand is currently rated under Diagnostic Code 8516 for "neuralgia of the ulnar nerve."  This Diagnostic Code, as it pertains to the minor side, provides for a 10 percent rating for mild incomplete paralysis of the ulnar nerve, a 20 percent rating for moderate incomplete paralysis of the ulnar nerve, a 30 percent rating for severe incomplete paralysis of the ulnar nerve, and a 50 percent rating for complete paralysis of the ulnar nerve or "griffin claw" deformity.  38 C.F.R. § 4.124a (2015).

Neuralgia is characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2015).

The Veteran received a VA examination for his right hand in November 2010.  He reported experiencing pain in both hands, decreased strength and dexterity, locking, stiffness and swelling in both hands.  With specific regard to his right hand, the Veteran reported decreased blood circulation and numbness.  He reported flare-ups once a week each lasting for 24 hours with a severity level of nine out of ten.  These would occur spontaneously.  During these flare-ups he would experience severe numbness, swelling, sensory loss, and limitation of motion with the inability to straighten his 4th and 5th fingers on the right hand.  The examination report revealed that the Veteran had full range of motion in his right wrist that was not additionally limited by pain, fatigue, weakness, or lack of endurance or incoordination after repetitive use.  There was no deformity of the digits of the right hand.  In terms of dexterity, the thumb could oppose the right index finger, right long finger, right ring finger, and right little finger with no gap, no objective evidence of thumb pain on attempt, no new or additional limitation of the thumb on repetitive motion, and with no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination.  The examiner indicated that the Veteran had full range of motion in all the fingers on the right hand.  

The examiner did note that x-ray findings of the right hand were abnormal showing "very mild Kimer's deformity of the fifth finger."  The examiner described the Veteran's right had condition as quiescent with subjective factors of pain.  Furthermore, the examiner stated "there is preserved function of right hand."

In August 2012, the Veteran submitted a hand and finger DBQ that is equivalent to a VA examination for this claim.  The examination was conducted by a physician's assistant for the Veteran's treating physician at a VA Medical Center.  In this examination report, the examiner noted bilateral hand pain and mallet deformity of the right small finger.  The Veteran described flare-ups in cold weather of hand pain but the examiner noted no objective evidence of such.  There was limitation of motion or evidence of painful motion noted only in the right little finger.  The Veteran could oppose the thumb in his right hand with no gap between the thumb and other fingers with no objective evidence of painful motion.  There was no gap between any fingertips of the right hand and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  Similarly, there was no limitation of extension or evidence of painful motion for the index finger and/or long finger.  The Veteran could perform repetitive use testing and there was additional limitation of motion in the right little finger.  After repetitive use, there was again no gap between thumb pad and the fingers, no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips.  Likewise, there was no limitation of extension for the index finger or longer finger after repetitive use.

The examiner did note functional loss in the form of less movement than normal and pain on movement in the right little finger.  The contributing factor of the functional loss in the right little finger was noted as deformity.  However, there was no tenderness or pain to palpation for the joints or soft tissue of either hand including the thumb and fingers.  There was normal strength in the right hand.  There was no ankylosis in the right hand.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally served by and amputation with prosthesis.  The examiner did note degenerative traumatic arthritis in both hands.  

An August 2012 VA treatment record reveals the Veteran complained of bilateral hand pain, stated he could not hold things the way he used to such as a steering wheel and things around his home, and the he would lose feeling in his hands.  His right small finger was noted as having a mallet deformity, but his right hand was "otherwise normal" in terms of active range of motion.  An addendum to this treatment note indicated bilateral hand pain of an eight out of ten intensity.  The quality of the pain was described as an ache and prickling.

The Veteran's lay statements have essentially taken the form of reference to either his service treatment records or his various VA examinations.  A November 2010 statement made reference to his August 1978 treatment for his hands.  In an August 2012 statement, the Veteran referenced his hand pain when the weather changes and that he cannot hold objects, an August 2012 treatment note, his service treatment records and a February 1986 radiology report.  A December 2013 statement also referred to service treatment for his hands and stated that the veteran had weakness and daily pain on use.  In his December 2013 VA Form 9, the Veteran referenced sensory loss in both of his hands.  Finally, in a statement received in September 2014, the Veteran stated again referenced his VA examinations and his service treatment records.

In consideration of this evidence, and when resolving reasonable doubt in his favor, the Board finds that the Veteran's right hand disability more closely approximates moderate incomplete paralysis of the ulnar nerve with numbness and pain.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  Accordingly, a 20 percent disability rating, but no higher, is warranted effective October 27, 2010, but no earlier.

This is so because the Veteran first asserted his service-connected right hand had increased in severity in his October 2010 claim.  In his November 2010 VA examination report, the Veteran complained of numbness, pain, and sensory loss in his right hand during flare-ups.  Similarly, in the Veteran's August 2012 DBQ, he again reported pain during flare-ups.  With regard to lay statements, the Veteran has competently reported that he can no longer hold objects with his right hand the way he used to.  See August 2012 statement.  The medical evidence of record reveals an essentially normal range of motion in the Veteran's right hand, fingers, thumb, and wrist.  It also revealed normal strength in the right hand.  See August 2012 DBQ.  The deformity noted was only of the right little finger.  The November 2010 examiner noted observed function of the right hand.

As indicated, when considering the Veteran's competent statements about his symptoms, and the medical evidence of record, the Board finds that the Veteran's disability picture more nearly approximates the criteria required for a rating of 20 percent, but no higher.  Severe incomplete paralysis and complete paralysis are not shown as the Veteran's right had still had range of motion, the thumb could oppose each finger, and each finger had normal range of motion except for the little finger.  Furthermore, as the disability is analogous to neuralgia, it is expected that a maximum rating equal to moderate incomplete paralysis would be warranted.  See 38 C.F.R. § 4.124.  Thus, an evaluation of 20 percent for the Veteran's right hand disability is warranted from October 27, 2010, but no earlier, as it is not factually ascertainable that an increase in severity occurred within the year prior to the claim.  See 38 C.F.R. § 3.400(o)(2); Gaston, 605 F.3d at 982.

The above determination is based upon consideration of applicable rating provisions.  There is no showing that the Veteran's right hand disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The Veteran's service-connected right hand disability was evaluated as a disease of the peripheral nerves pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8516.  The criteria specifically contemplate the level of impairment caused by this disability.  The objective symptoms of his disability are accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Specially Adapted Housing

The Veteran asserts that he is entitled to specially adapted housing on the basis of his service-connected disabilities.  

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability due to: (1) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) The loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows; or (5) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  See 38 C.F.R. § 3.809 (2015).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2015).

Loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2015).  

The Veteran is presently service connected for claw hand deformity of the left hand, evaluated as 70 percent disabling and Dupuytren's contracture of the right hand, now evaluated as 20 percent disabling.  This combines to be 80 percent disabling.  See 38 C.F.R. § 4.25 (2015).  Moreover, in a June 1999 rating decision, the Veteran was granted special monthly compensation (SMC) for loss of use of the left hand, as well as entitlement to automobile and adaptive equipment.  He was also granted total disability based on individual unemployability due to service-connected disability (TDIU) in a February 2004 rating decision effective January 21, 1998.  In that decision, it was also determined that the Veteran's service-connected disability is permanent and total in nature.  Because the Veteran's service-connected disability is permanent and total, this basic threshold is met for potentially establishing specially adapted housing.

The evidence reveals that while the Veteran does use a wheelchair, yet it is not as a result of service-connected disabilities, as his two service-connected disabilities are for the upper extremities.  The record does not reveal that the Veteran has blindness in both eyes or full thickness or subdermal burns resulting in contractures.  Thus, eligibility is clearly not established under options (1)-(3) and (5) as set forth above.

The Veteran does however have the loss of use of his left hand due to a service-connected disability as SMC has been granted for loss of use of the left hand.  However, the Veteran does not have the loss of use of his service-connected right hand, and in any case his service-connected hand disabilities are not such that preclude the use of arms at or above the elbows.  As set forth in more detail in the section above, while the Veteran's right hand disability results in impairment so as to approximate moderate incomplete paralysis of the ulnar nerve, the evidence shows that he still retains function and it does not equate to loss of use.  The Veteran would not be equally well served by amputation of the right hand.  Therefore, eligibility for specially adapted housing under option (4) is also not established.

Accordingly, there is no eligibility for specially adapted hosing.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Special Home Adaptation Grant

Another type of housing benefit is a special home adaptation grant.  A certificate of eligibility for assistance in acquiring a special home adaptation grant may be granted under 38 U.S.C.A. § 2101(b) where the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  The Veteran must be entitled to compensation for permanent and total disability that was incurred or aggravated in the line of duty that (1) include anatomical loss or loss of use of both hands; or be due to (2) blindness in both eyes with 5/200 visual acuity or less; or (3) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk; or (4) Full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (5) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a (2015).

Options (2)-(5) for eligibility are clearly not met as the Veteran's service-connected disabilities do not arise from blindness, burns or respiratory problems.  As to option (1), for identical reasons as set forth in the specially adapted housing section, the evidence shows that this is not met because the Veteran does not have anatomical loss or loss of use of both hands.  While the Veteran has loss of use of the left hand, he does not have anatomical loss of his right hand and it retains function so as not to equate to loss of use of the hand that would be equally well served by amputation.

Accordingly, there is no eligibility for special home adaptation grant.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A disability rating of 20 percent, but no higher, for Dupuytren's contracture of the right hand is granted from October 27, 2010, but no earlier, subject to the laws and regulations governing the payment of monetary awards.

A certificate of eligibility for specially adapted housing is denied.

A certificate of eligibility for a special home adaptation grant is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


